DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 04/25/2018 and 04/04/2019. It is noted, however, that applicant has not filed a certified copy of the 2018-084255 and 2019-072030, respectively, applications as required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2, and 4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a coil component comprising: a lower coil one end drawn to a first area of the mounting surface and other end drawn to a second area of the mounting surface; an upper coil having one end drawn to a third area of the mounting surface and other end drawn to a fourth area of the mounting surface; and a number of turns of the lower coil is larger by less than one turn than a number of turns of the upper coil, and wherein a diameter of the second core is larger at a first section surrounded by the upper coil than at a second section surrounded by the lower and upper coil.
Claim 4 recites, inter alia, a coil component comprising: a first coil wound around the first section of the magnetic core; and a second coil wound around the second section of the magnetic core, and the first section of the magnetic core is located between the second section of the magnetic core and the another magnetic core, wherein both ends of the first and second 
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837